Case 6:19-cv-00405-CEM-LRH Document 33 Filed 06/06/19 Page 1 of 3 PageID 352



                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  GOLDEN RULE FASTENERS, INC.,                             Case No 6:19-cv-00405-CEM-LRH

            Plaintiff,

            v.

  PROTECH PRODUCTS, INC.,                                         Jury Trial Demanded
            Defendant.



          PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER (DKT. NO. 29)

       Plaintiff Golden Rule Fasteners, Inc. (“Golden Rule” or “Plaintiff”) hereby responds to this

Court’s Order to Show Cause (Dkt. No. 29), and states as follows:

       Plaintiff respectfully believes this issue has been resolved by the filing of the Case

Management Report on June 4, 2019 (Dkt. No. 32). The undersigned apologizes for the delay in

filing the Case Management Report and will ensure that future deadlines in this litigation are much

more carefully tracked and met.




 M.D. Fla. No. 6:19-cv-00405-CEM-LRH               GOLDEN RULE FASTENERS’ RESPONSE TO ORDER TO
                                                                        SHOW CAUSE (DKT. NO. 29)
                                              Page |1
Case 6:19-cv-00405-CEM-LRH Document 33 Filed 06/06/19 Page 2 of 3 PageID 353



Respectfully submitted: June 6, 2019

                                       /s/ James F. McDonough, III
                                       Timothy C. Davis, Fla. Bar No. 571880
                                       HENINGER GARRISON DAVIS, LLC
                                       2224 1st Avenue North
                                       Birmingham, Alabama 35203
                                       Telephone: (205) 326-3336
                                       Facsimile: (205) 373-2294
                                       Email: tim@hgdlawfirm.com

                                       James F. McDonough, III*
                                       Travis Lynch*
                                       HENINGER GARRISON DAVIS, LLC
                                       3621 Vinings Slope, Suite 4320
                                       Atlanta, Georgia 30339
                                       Telephone: (404) 996-0869, -0867
                                       Facsimile: (205) 547-5504, -5515
                                       Email: jmcdonough@hgdlawfirm.com
                                       Email: tlynch@hgdlawfirm.com

                                       COUNSEL FOR PLAINTIFF

                                       * admitted Pro Hac Vice




 M.D. Fla. No. 6:19-cv-00405-CEM-LRH        GOLDEN RULE FASTENERS’ RESPONSE TO ORDER TO
                                                                 SHOW CAUSE (DKT. NO. 29)
                                       Page |2
Case 6:19-cv-00405-CEM-LRH Document 33 Filed 06/06/19 Page 3 of 3 PageID 354



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on this 6th day of June, 2019, that I caused to be electronically-filed

 the foregoing document with the Clerk of Court using the Court’s CM/ECF system. As such,

 this document was served on all counsel who are deemed to have consented to electronic service.

                                            /s/ James F. McDonough, III
                                            James F. McDonough, III




 M.D. Fla. No. 6:19-cv-00405-CEM-LRH             GOLDEN RULE FASTENERS’ RESPONSE TO ORDER TO
                                                                      SHOW CAUSE (DKT. NO. 29)
                                            Page |3
